Case 2:20-cr-00019-TSK-MJA Document 65 Filed 08/05/21 Page 1 of 5 PageID #: 186



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                           Crim. Action No.: 2:20-CR-19
                                                                  (Judge Kleeh)

 JOSHUA DEREK RAINES,

                       Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 64],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On       July   19,   2021,       the     Defendant,      Joshua    Derek   Raines

 (“Raines”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 Three of the Indictment, charging him with Possession of a Firearm

 in Furtherance of a Drug Crime, in violation of Title 18, United

 States     Code,      Section      924(c)(1)(A).          Raines      stated   that   he

 understood that the magistrate judge                      is not a United States

 District       Judge,   and      Raines       consented   to    pleading     before   the

 magistrate judge.           This Court referred Raines’s plea of guilty to

 the   magistrate        judge     for     the    purpose       of   administering     the

 allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a    finding     as   to   whether      the    plea      was   knowingly   and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted.
Case 2:20-cr-00019-TSK-MJA Document 65 Filed 08/05/21 Page 2 of 5 PageID #: 187



 USA v. RAINES                                                    2:20-CR-19
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 64],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Raines’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Raines

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Raines was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 64] finding a factual basis for the

 plea and recommending that this Court accept Raines’s plea of

 guilty to Count Three of the Indictment.

       The magistrate judge released Defendant on the terms of the

 Order Setting Conditions of Release. [Dkt. No. 43].

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.          Neither Raines nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 64], provisionally ACCEPTS Raines’s guilty plea, and

                                       2
Case 2:20-cr-00019-TSK-MJA Document 65 Filed 08/05/21 Page 3 of 5 PageID #: 188



 USA v. RAINES                                                    2:20-CR-19
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 64],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 ADJUDGES him GUILTY of the crime charged in Count Three of the

 Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Raines, and prepare a presentence investigation

 report for the Court;

       2.    The   Government   and   Raines   shall   each   provide   their

 narrative descriptions of the offense to the Probation Officer by

 August 13, 2021;

       3.    The presentence investigation report shall be disclosed

 to Raines, his counsel, and the Government on or before October

 12, 2021; however, the Probation Officer shall not disclose any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before October 26, 2021;

                                       3
Case 2:20-cr-00019-TSK-MJA Document 65 Filed 08/05/21 Page 4 of 5 PageID #: 189



 USA v. RAINES                                                    2:20-CR-19
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 64],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 November 9, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements      and   motions   for   departure    from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 November 15, 2021.

       The Court further ORDERS that prior to sentencing, counsel

 for Defendant review with him the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Court will conduct the Sentencing Hearing for Raines on

 December 2, 2021, at 1:00 p.m., at the Elkins, West Virginia point

 of holding court. If counsel anticipates having multiple witnesses

 or an otherwise lengthy sentencing hearing, please notify the

 Judge’s chamber staff so that an adequate amount of time can be

 scheduled.

       It is so ORDERED.




                                       4
Case 2:20-cr-00019-TSK-MJA Document 65 Filed 08/05/21 Page 5 of 5 PageID #: 190



 USA v. RAINES                                                    2:20-CR-19
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 64],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: August 5, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
